Citation Nr: 1828134	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

2.  Entitlement to an initial compensable rating for a residual surgical scar (back scar).

3.  Entitlement to an initial compensable rating for degenerative joint disease of the lumbosacral spine with scoliosis and spinal stenosis (lumbar spine disability) from December 6, 2006 to March 20, 2014.

4.  Entitlement to a rating higher than 30 percent for lumbar spine disability from March 20, 2014. 

5.  Entitlement to an initial compensable rating for degenerative joint disease of the cervical spine and scoliosis (cervical spine disability).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for right lower extremity radiculopathy and a surgical scar, evaluating them, respectively, as 10 percent disabling and noncompensable; and continued its evaluation of both a lumbosacral spine disability and a cervical spine disability as noncompensable.

In May 2014, the Veteran filed his notice of disagreement with the initial ratings assigned, was issued a statement of the case in July 2014, and in September 2014 perfected his appeal to the Board.

A May 2017 rating decision increased the rating for the Veteran's lumbosacral spine disability, evaluating it as 30 percent disabling effective March 20, 2014, creating a staged rating as indicated on the title page.

Given that the issue of entitlement to a TDIU is raised as part and parcel of an increased rating claim when the Veteran seeks the highest rating available and, as will be discussed further, there is evidence of unemployability due to service connected disabilities, the issue has been raised in this case and is currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issue of entitlement to a temporary total percent evaluation for post laminectomy and fusion with internal fixation has been raised by the record in the Veteran's attorney's October 12, 2017 letter to the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his attorney that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an initial compensable rating for lumbar spine disability for the period from December 6, 2006 to March 20, 2014, and higher than 30 percent from March 20, 2014, entitlement to an initial compensable rating for a cervical spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's right lower extremity radiculopathy symptoms do not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

2.  The Veteran's back scar was not at least 6 square inches, is not unstable or painful, and does not cause other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107(b), 7104 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8720 (2017).

2.  The criteria for a compensable rating for a back scar have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 2017 letter, the Veteran's attorney contended that "there is no indication that any contemporaneous medical examinations have been conducted to evaluate the Veteran's service connected radiculopathy or scar."  As shown below, however, the October 2013 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) addressed the Veteran's radiculopathy and scar, and contains adequate information on which the Board can base its decision.  Moreover, there is no accurate allegation of deficiency in the record, as the Veteran's attorney wrote that the "evidence clearly indicates that his conditions may have worsened since 2010, but did not acknowledge or discuss the subsequent October 2013 DBQ. Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (in an initial rating claim, the mere passage of time does not trigger VA's duty to provide an additional medical examination unless there is allegation of deficiency in the evidence of record).

Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The Veteran's right lower extremity radiculopathy is rated under DC 8720 for neuralgia of the sciatic nerve.  Under DC 8720, a maximum schedular rating of 80 percent is awarded for complete neuralgia of the sciatic nerve.  With complete neuralgia, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete neuralgia, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete neuralgia warrants a 40 percent evaluation, and moderate incomplete neuralgia or moderately incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  Finally, mild incomplete neuralgia warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8720.

VA's Adjudication Manual, which is not binding on the Board, gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous, assigned a lower medical grade reflecting less impairment, and/or affecting a smaller area in the nerve distribution.  Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuously assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution." VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

The words "mild," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DC 8510-8730.

The diagnostic codes 7801-7805 (for scars) were revised effective October 23, 2008.  The regulatory changes pertaining to the rating of scars apply only to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran's application for in increased rating was received after that date, the revised criteria are applicable.

Under DC 7805, scars, including linear scars, and other effects of scars, are to be evaluated under DC 7800-7802 and 7804.  In addition, any disabling effects) not considered in a rating provided under DC 7800-7804 is to be evaluated under an appropriate diagnostic code.

As a preliminary matter, the Board notes that the Veteran's scar is located on his back.  As such, DC 7800 (scars of the head, face, or neck) is not applicable.

Under DC 7801, scars of other than the head, face, or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrant a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.). 

Under DC 7802, scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area of 144 square inches (929 sq. cm.) or greater.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.

The Veteran contends that he suffers from radiculopathy of the right lower extremity that should be evaluated as greater than 10 percent disabling.

Treatment records from March 2003 through June 2006 note degenerative changes of the lumbosacral spine, but no compression fractures or spondylolysis.  A private treatment report from April 2006 indicated that the Veteran's lumbar spine revealed some tenderness to palpation in his lumbar paraspinous muscles, and nontender directly over the lumbosacral spine.  The Veteran had full motion of his lumbar spine without any reproducible symptoms.  He had a negative straight-leg test bilaterally, and remained neurovascularly intact to light touch in both extremities.  X-rays showed no fractures, subluxations, dislocations, or any other bony abnormalities.  

An October 2006 note indicates that the Veteran complained of occasional numbness in his right lower extremity. 

A December 2010 VA examination report noted that the Veteran had parasthesias radiating up to the right knee.  However, sensation to light touch, pain or pinprick was normal. 

The October 2013 DBQ indicated that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, and no guarding or muscle spasms.  His muscle strength was normal, there was no muscle atrophy, his reflexes were normal, and his sensation to light touch was normal.  The examination report indicated that the Veteran had mild intermittent radicular pain in the right lower extremity, but did not indicate any other signs or symptoms of radiculopathy, or any other neurologic abnormalities.  The Veteran did not have IVDS of the thoracolumbar spine, but reported using a cane regularly to assist as a normal mode of locomotion.  The Veteran also had a scar related to his thoracolumbar spine disability, but it was not painful and or unstable, and not greater than 39 square cm (6 square inches), but 9.5 cm by 2 cm.  The examiner noted that the Veteran's thoracolumbar spine condition did not impact the Veteran's ability to work.

The evidence of record weighs against assigning a rating in excess of 10 percent for the right lower extremity radiculopathy at any time during the period on appeal.  Neurological symptoms consisting of sensory disturbances cannot be rated as higher than that warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a.  In this case, the evidence shows that the Veteran's right lower extremity radiculopathy symptoms are limited.  Treatment records indicate complaints of occasional, rather than continuous numbness in the right lower extremity, and the Veteran remained neurovascularly intact to light touch.  The October 2013 DBQ indicated normal muscle strength, reflexes, and sensation to light touch.  The examiner noted that the Veteran had mild intermittent radicular pain in the right lower extremity with no other signs of radiculopathy or other neurologic abnormalities.  At no point does the evidence suggest more than wholly sensory involvement of the sciatic nerve or findings showing significant impairment or affecting a large area.  Given the mostly normal findings and limited abnormalities, a finding of moderate incomplete paralysis for right lower extremity radiculopathy is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

As for the Veteran's claim for a compensable rating for a back scar, the Veteran is currently rated under DC 7805 which instructs to evaluate the disabling effects of  scars not contemplated under DCs 7800, 7801, 7802, and 7804 under an appropriate diagnostic code.  As previously discussed, the Veteran's scar is not located on his head, face, or neck and DC 7800 is therefore not for application.

The October 2013 DBQ indicated that the Veteran's scar was not painful or unstable, and not greater than 39 square cm.  The Veteran has not otherwise contended that his scar is unstable or painful, or that his has otherwise caused disabling effects not contemplated in DCs 7801, 7802, or 7804.  A compensable rating for the scar is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Therefore, the Board need not further discuss whether referral for extraschedular consideration is warranted.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b) (1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  





ORDER

Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial compensable rating for a residual surgical scar of the back is denied.


REMAND

The Veteran and his attorney contend that the Veteran should be granted a higher rating for his cervical and thoracolumbar spine disabilities or afforded a new VA examination.

Subsequent to the most recent VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The Veteran's previous examinations do not appear to comply with 38 C.F.R. § 4.59 as interpreted in Correia.

A more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner. Id.  In this case, the October 2013 VA examiner noted flare-ups of the thoracolumbar spine, but never attempted to estimate additional motion loss during flare-ups or explain why this estimate cannot be given, contrary to Sharp.

Consequently, a remand is warranted for a new VA examination, to be conducted in accordance with 38 C.F.R. § 4.59 as interpreted in Correia and Sharp.

A claim for a TDIU is deemed to have been submitted as part of any claim for a higher initial rating or an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that he has been unable to work as a result of his lumbar and cervical spine disabilities.  Specifically, he contends that his back pain made it difficult to stand, sleep, lift things, and get out of bed.  The Veteran added that he had to work fewer hours and change his duties as a result of the pain.  He stated that he was unemployed as he was unable to handle concrete or cut grass, and that his back condition caused increased absenteeism.  His attorney also requested consideration of a TDIU in an October 2017 letter to VA, thus the issue of entitlement to TDIU has been raised by the record.  As the AOJ has not yet adjudicated this issue and it is inextricably intertwined with the increased rating claims on appeal, a remand for initial AOJ development and adjudication of this matter is warranted.  See Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected thoracolumbar and cervical spine disabilities.  The record must be made available to, and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  If the Veteran does not meet the percentage requirements for schedular TDIU and the evidence establishes that the Veteran is unemployable by reason of service-connected disabilities, the AOJ should refer the case to the Director, Compensation Service for extraschedular TDIU consideration pursuant to 38 C.F.R. § 4.16(b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


